Citation Nr: 0636679	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  03-36 622	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia

THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
from April 17, 2002 to April 17, 2003, for post-traumatic 
stress disorder (PTSD) with recurrent depression.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) during this same period 
from April 17, 2002 to April 17, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and observers S. M., J. L., J. F., B. M., and P. 
G.


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
July 1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which determined that new and material 
evidence had not been submitted to reopen a previously denied 
claim for service connection for a psychiatric disorder - 
inclusive of PTSD.  In a more recent April 2003 decision, the 
RO granted this claim and assigned an initial 30 percent 
rating for the PTSD with recurrent depression effective April 
17, 2002.  The veteran requested a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran had a hearing in May 2004 in support of her 
claim.

In September 2004, the Board remanded this case to the RO for 
further development and consideration.  And in a June 2005 
decision, the RO increased the rating for the veteran's PTSD 
with recurrent depression to 100 percent, but not effective 
until July 23, 2004.

When the case was again before the Board in November 2005, 
the Board again remanded the claim for a higher initial 
rating for the PTSD with recurrent depression inasmuch as 
this was denied for the immediately preceding period from 
April 17, 2002 to July 22, 2004.  The Board also remanded the 
claim for a TDIU prior to July 23, 2004.  A February 2006 
rating decision, on remand, assigned an earlier effective 
date of April 18, 2003 for the 100 percent rating for the 
PTSD with recurrent depression.  This is still less than the 
maximum possible evaluation for the entire rating period at 
issue, and the veteran has not indicated she is satisfied 
with her current rating to this extent.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  So there remains for consideration 
the question of whether she is entitled to an initial rating 
higher than 30 percent and/or a TDIU from April 17, 2002 
to April 17, 2003.


FINDINGS OF FACT

1.  The veteran was notified of the type of evidence needed 
to substantiate his claims, apprised of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and all evidence necessary for a fair disposition of these 
claims has been obtained.

2.  For the period at issue from April 17, 2002 to April 17, 
2003, the evidence on record indicates the veteran's Global 
Assessment of Functioning (GAF) scores ranged from 48 to 55 
- which, overall, indicates she had moderate social and 
occupational impairment.

3.  During that period, her PTSD was manifested by a 
depressed mood, flattened affect, nightmares and intrusive 
thoughts, sleep disturbance, mild hypervigilance, and 
irritability, but did not cause occupational and social 
impairment due to such symptoms as:  circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; memory impairment; 
impaired thought processes; panic attacks; and mood 
disturbances.  There also are no objective clinical 
indications she had suicidal or homicidal ideations or 
hallucinations or delusions.

4.  For this same period, it is not shown the veteran's PTSD 
with recurrent depression, her only service-connected 
disability, was so severe that it rendered her unable to 
secure and maintain substantially gainful employment.




CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 30 percent for the PTSD with recurrent depression from 
April 17, 2002 to April 17, 2003.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 
9411 (2006).

2.  The criteria also are not met for a TDIU for this period.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
3.340, 3.341, 4.15, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA was codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, and the 
implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate her 
claim, as well as specifying the evidence VA will attempt to 
obtain and the evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of the 
notice are not prejudicial to the claimant.  See Pelegrini 
II, 18 Vet. App. at 121.

In this case, in December 2005 and July 2006 letters, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate her claim for an 
increased rating, as well as what information and evidence 
she needed to submit, what information and evidence VA would 
obtain for her, and the need for her to advise VA of or 
submit any further evidence in her possession pertaining to 
her claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes her 
service medical records (SMRs), VA outpatient treatment 
reports and examination reports, lay statements, a hearing 
transcript, and statements by her accredited representative.

There is no indication there is additional evidence to 
obtain; there is no additional notice that should be 
provided; and there has been a complete review of all the 
evidence without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against her claims for an increased rating and TDIU, any 
question as to an appropriate effective date to be assigned 
for the period in question is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to her.  
Thus, any such error is harmless and does not prohibit 
consideration of her claims at this juncture on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Factual Background

The veteran's complete disability picture is complicated and 
involves both physical and psychological problems.  
Radiological evidence in private records from May 2001 
indicates she suffers from spinal stenosis and mild 
degenerative disc disease, with facet arthritic changes and 
grade-1 spondylolisthesis at L5-S1.  Records from August 2001 
indicate she was status-post metallic fusion at L4-5 and L5-
S1.  Subsequent records are consistent with these findings.  
With respect to her shoulder, surgery notes from February 
2001 show acromioplasty of the left shoulder with 
reattachment of an avulsed rotator cuff.  Private records 
from January 2002 indicate ongoing pain in this shoulder and 
a prior rotator cuff repair in February 2001.

VA outpatient records from April 2002 through November 2003 
show outpatient visits for psychiatric counseling, whereupon 
PTSD and depression symptoms were discussed and medications 
prescribed, such as Effexor and Depakote.  These records also 
indicate no hallucinations or psychosis.  For example, 
upon presenting to an emergency room for psychiatric 
counseling in July 2002, the veteran complained of psychic 
pain of 10/10, poor memory, feelings of helplessness, 
anhedonia, depressed mood, worthlessness, guilt, and 
hopelessness.  Her mental status was evaluated and she was 
described as cooperative, with good eye contact.  Her speech 
was normal in rate tone and volume.  She displayed some 
psychomotor agitation and her mood was described as 
depressed.  Her affect was anxious and dysthymic.  Her 
thought process was characterized as goal-directed.  Her 
thought content was characterized as denying suicidal or 
homicidal ideations, denying hallucinations, and alert and 
oriented.  Memory was good, concentration was intact, and she 
could spell world frontward and backward.  Knowledge, insight 
and judgment were characterized as good.  She was diagnosed 
with PTSD with a history of major depressive episode, and a 
GAF score of 55 was assigned.  Hospitalization was encouraged 
and recommended, but she declined this inpatient treatment.

VA treatment records from July 2002 note, in addition to 
psychiatric symptoms, extensive treatment for pain and other 
symptoms relating to non-service connected skeletomuscular 
conditions.  At this time, the veteran walked with a cane and 
had a limp.  These disabilities include problems with her 
shoulder and lumbar spine.  She described chronic pain at a 
level of 7/10 and indicated the use of Oxycontin 
20 milligrams/twice daily to treat this pain.  Other notes 
from October 2002 indicate the use of a Fentanyl patch.  In 
addition, notes from December 2002 indicate she suffered from 
bouts of dizzy spells, which rendered her incapable of 
driving.  She was diagnosed with vertigo in November 2002.  
Outpatient notes from September 2003 indicate she was taking 
Morphine, due to a laminectomy and spinal fusion procedure.  
Notes contained in Social Security records show medical 
treatment in April 2002 for low back and left shoulder pain.  
This was related to a January 2001 slip-and-fall accident.  
Other outpatient notes from this period indicate use of 
electronic pain control measures.

Private records from July 2002 also diagnose the veteran with 
PTSD and major recurrent depression.  She was assigned a GAF 
score of 50, and symptoms mirrored those of VA outpatient 
records for this period.  These included flashbacks, 
distressing dreams and recollections, feeling estranged, 
restriction of affect, hypervigilance, and irritability, 
among other symptoms.  Depression related symptoms including 
fatigue, feelings of worthlessness, and inappropriate guilt 
were also noted.  She was noted to be taking Zoloft, 200 
milligrams per day.

A disability report, associated with a Social Security Claim 
filed in November 2002, includes the veteran's contentions 
that she experiences symptoms such as nervousness, anxiety, 
sleep disturbance, difficulty remembering, loss of 
concentration, enhanced startle response, appetite 
disturbance, compulsive safety checks, decreased energy, 
fatigue, loss of interest, suicidal ideation, difficulty 
concentrating, poor drive, restlessness, night sweats, and 
nightmares.  Later in this same report, she indicated that 
physical pain in her low back and arm rendered her unable to 
climb steps, get down on the floor or sit for extended 
periods of time.

An August 2002 letter from the veteran contains a thorough 
recounting of her contentions regarding her PTSD history.  
She indicated low self esteem, feelings of guilt, 
uncertainty, emotional pain and several suicide attempts.

An undated and unsigned correspondence, received in August 
2002, indicates the veteran was dependable in her employment 
until her back surgery and the ensuing problems.  It appears 
this correspondence was written by "friends and neighbors."

Another correspondence received in August 2002, from the 
veteran's son, indicates she displayed daily regrets, self-
doubt, fear, anger, and low self esteem.

A letter from the veteran, received in January 2003, includes 
a well-written and detailed description of her plans for 
advancing her PTSD claim and continuing therapy for her 
condition.

As another example of VA psychiatric outpatient treatment for 
PTSD, notes from April 2003 include problems with nightmares, 
intrusive thoughts, sleeping, depression, hypervigilance, and 
exaggerated startle.  At this time, the veteran did not have 
harmful thoughts and denied hallucinations.  No signs of 
delusions or other psychosis were observed.  She was 
considered by her VA physician to be not able to work because 
of physical problems (as opposed to mental).  She was 
characterized as post major depressive episode and her 
Effexor dosage was increased to 150 milligrams daily.  Other 
evidence indicates she discussed a treatment plan, verbalized 
an understanding, and gave informed consent to treat.

The veteran was accorded a VA psychiatric examination in 
April 2003.  Her claims file and medical records were 
reviewed and pertinent history discussed.  This included her 
report of having held about 30 jobs since military service, 
including factory, retail, and nursing that followed 
completion of LPN school in 1976.  She indicated that she 
worked at a hospice facility in the eight months prior to her 
slip-and-fall accident sometime in 2000-2001.  She reported 
symptoms including nightmares averaging two per week, night 
sweats, recurrent and intrusive thoughts, avoidance of 
reminders, emotional numbing and distancing, problems with 
emotional modulation, irritability, avoidance of crowds, 
isolation from others, problems with trust, and 
hypervigilance.  She also indicated an exaggerated startle 
response; feelings of helplessness, hopelessness and 
worthlessness; inappropriate guilt; and, depressed mood and 
fatigue.

The examiner described the veteran as anxious and more 
distressed and tearful when recounting her history.  Her 
speech was clear with normal rate and volume, her memory 
appeared to be grossly intact, and she demonstrated adequate 
reasoning ability and did not report or exhibit psychotic 
symptoms.  Harmful ideation toward herself or others was 
denied.  Based on this examination, she was diagnosed with 
PTSD and chronic major depression.  Her GAF score was 48.  
The examiner then characterized her as having serious 
symptoms with resulting impairment in social and occupational 
functioning.  Later that month, the examiner added a note to 
the veteran's records, indicating she was unable to work 
because of her psychiatric conditions.

VA psychologist A.H., Psy.D., submitted a January 2004 
interrogatory related to the veteran's Social Security 
disability.  In this questionnaire, Dr. H. indicated the 
veteran could not tolerate stress of daily interactions and 
responsibilities, and that she was not considered employable.  
Among other things, her report indicated the veteran could 
not sustain attention and concentration, behave in an 
emotionally stable manner, relate predictably in special 
situations, demonstrate reliability, concentrate, perform 
activities within a schedule, complete a normal work day, 
respond appropriately to change, sustain a routine, 
coordinate work with others, or accept instructions from 
supervisors.  The examiner noted the veteran had multiple and 
chronic symptoms, including diagnoses of major depression and 
PTSD.

A VA orthopedic consultation in February 2004 indicates the 
veteran's spinal fusion procedure had failed, and she 
suffered from post-laminectomy syndrome.  She complained of 
pain and continued radicular symptoms.

During the May 2004 hearing, the veteran's representative 
discussed the evidence of record and noted that GAF scores 
support a higher evaluation.  For her part, the veteran 
testified that she lives with her husband, but has marital 
problems.  She said she goes for periods of time without 
socializing with friends or relatives.  She also noted that 
she gets angered easily.  She testified holding approximately 
20 jobs since 1970, the longest of which she held for about 7 
and a half years.  She said she cannot handle job stress.  
With respect to nightmares, she reports having them 2 to 3 
times per week.  She says she has intrusive thoughts or 
memories 3 to 4 times per week.  She said she takes Depakote, 
500 milligrams three times daily.  She also indicated 
constant depression.  She proceeded to answer in the 
affirmative for every symptom of PTSD.  Current prescriptions 
include 300 milligrams Neurontin and 75 milligrams Effexor, 
both three times daily.  She indicated she had applied for 
workman's compensation, stemming from an 
on-the-job physical injury about a year and a half prior.

In January 2006, Dr. H. prepared an outpatient note 
indicating the approximate date of onset of the veteran's 
unemployability due solely to her service-connected PTSD with 
depression as April-May 2003.

Analysis

1.  Increased Rating for PTSD

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2006).  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

When, as here, the veteran timely appeals the rating 
initially assigned for her disability, just after 
establishing her entitlement to service connection for it, 
VA must consider her claim in this context.  And this 
includes determining whether she is entitled to a "staged" 
rating to compensate her for times since the effective date 
of her award when her disability may have been more severe 
than at other times during the course of her appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).



Diagnostic Code 9411 provides that PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders, pursuant to 38 
C.F.R. § 4.130.  Occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication warrants a 10 percent evaluation.

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss 
(such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, regulations state that when evaluating a mental 
disorder, the rating agency shall consider the frequency, 
severity, and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission.  38 C.F.R. § 4.126(a) (2006).  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  However, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation on 
the basis of social impairment.  38 C.F.R. § 4.126(b) (2006).

The veteran believes she is entitled to an initial rating 
higher than 30 percent for her PTSD with recurrent depression 
for the outset period from April 17, 2002 through April 17, 
2003.  Her 100 percent rating did not take effect until 
April 18, 2003.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  By the same token, nothing on file shows the 
veteran has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion either.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, her contentions cannot constitute competent 
medical evidence to the extent they allege she meets the 
requirements for a higher rating.  38 C.F.R. § 3.159(a)(1).

While the competent medical evidence of record does indicate 
the veteran has experienced numerous symptoms relating to her 
PTSD with recurrent depression, the preponderance of this 
evidence does not show that a higher rating is warranted for 
the period in question.

In VA and private outpatient records and evaluations, the 
veteran consistently reports symptoms of PTSD such as 
nightmares, flashbacks, hypervigilance, worthlessness, guilt, 
and depressive symptoms.  During mental status evaluations, 
however, she simply did not show a level of impairment for 
which a higher rating can be assigned.  For example, when she 
sought emergency room treatment in July 2002, her examiner 
found her to be cooperative with good eye contact.  And while 
she was both depressed and anxious, she had a goal directed 
thought process and was not succumbing to hallucinations or 
psychosis.  She showed good memory, knowledge, insight and 
judgment as well.  Examining the criteria required for a 
higher evaluation, the characterization of dysthymic affect 
could be equated to a "flattened" affect.  But it cannot be 
said that she showed circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood.  No real assessment of her ability to 
maintain effective work and social relationships was made at 
that time.

Near the end of the period under consideration, at her April 
2003 VA psychiatric examination, the veteran again described 
a litany of PTSD-related symptoms.  The examiner indicated 
her symptoms did in fact result in social and occupational 
functioning limitations.  However, she still presented with 
clear speech, intact memory and adequate reasoning.  No 
reduced reliability or productivity was indicated.  Without 
symptoms such as circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands, 
impairment of short and long term memory, impaired judgment; 
impaired abstract thinking; and difficulty establishing and 


maintaining effective work and social relationships, the 
evidence showing flattened affect and disturbances in 
motivation are insufficient to establish that her disability 
level more nearly approximated that required for a higher 50 
percent evaluation (that is, as opposed to her current 30 
percent).

In a January 2004 Social Security questionnaire, Dr. H. 
indicated the veteran could not sustain attention and 
concentration, behave in an emotionally stable manner, relate 
predictably in special situations, demonstrate reliability, 
concentrate, perform activities within a schedule, complete a 
normal work day, respond appropriately to change, sustain a 
routine, coordinate work with others, or accept instructions 
from supervisors.  But in clarifying this opinion, Dr. H. 
added an addendum in January 2006 wherein she indicated the 
onset of PTSD-related unemployability occurred in April 2003 
or thereabouts.  This is the earliest date confirming 
unemployability on the basis of the service-connected 
psychiatric disability (i.e., without consideration of the 
veteran's physical impairment).  There is no medical evidence 
suggesting an earlier date.

Aside from this, the veteran's GAF scores, including as a 
result of the impact of her service-connected PTSD and 
associated depression, have ranged from 48 to 55.  A GAF 
score of 41 to 50 is indicative of serious impairment in 
social, occupational, or school functioning, but a higher 
score of 51 to 60 is indicative of moderate symptoms such as 
a flat affect or occasional panic attacks, or moderate 
difficulty in social or occupational functioning (i.e., few 
friends, conflicts with peers).  See the Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  While the 
Rating Schedule does indicate that the rating agency must be 
familiar with the DSM IV, it does not assign disability 
percentages based solely on GAF Scores.  See 38 C.F.R. § 
4.130 (2006).  Accordingly, GAF Scores ranging from 48 to 55 
do not automatically equate to any particular percentage in 
the Rating Schedule.  Rather, they are but one factor to be 
considered in conjunction with all the other evidence of 
record.  38 C.F.R. §§ 4.2, 4.6.



In this case, the lowest GAF score of 48 was assigned in 
relation to a VA examination at the end of the period in 
question.  Along with other evidence of record that is not 
for consideration in establishing the veteran's current 
evaluation, this evidence precipitated the total evaluation 
that was assigned for the period following the appeal period 
now for consideration.  Other GAF scores during the appeal 
period range between 50 and 55.  Therefore, based upon all 
the evidence of record discussed, a moderate level of 
symptomatology, supported by GAF scores of between 50 and 60, 
is the appropriate characterization of the veteran's 
disability level.

In summary, the evidence of record shows the veteran does 
suffer from occupational and social impairment.  However, the 
evidence of record, to include mental status examination 
findings and assigned GAF scores, does not more nearly 
approximate the criteria for a higher rating for PTSD during 
this period.  38 C.F.R. § 4.7.  And at no time during this 
initial period at issue was the veteran's PTSD with recurrent 
depression more than 30-percent disabling, so her rating 
cannot be "staged," either, other than to the extent it 
already has been by assigning the highest possible 100 
percent rating as of April 18, 2003.  See Fenderson, supra.

In deciding this increased rating claim the Board has 
considered the potential applicability of the benefit-of-the-
doubt doctrine.  But since, for the reasons and bases 
discussed, the preponderance of the evidence is against the 
veteran's claim, this doctrine is inapplicable in this 
appeal.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board has also taken into consideration the various other 
provisions of Title 38 of the Code of Federal Regulations, 
including 38 C.F.R. § 3.321(b)(1), which provides procedures 
for assigning an extraschedular evaluation.  A more thorough 
discussion of the potential availability of an extraschedular 
rating is addressed in the forthcoming discussion of the 
veteran's claim for a TDIU (according to the schedular 
requirements for that benefit, as well as on an 
extraschedular basis).  It only merits discussion at this 
point that she has not shown that her service-connected PTSD 
has caused marked interference with her employment, 
meaning above and beyond that contemplated by her current 
schedular rating (now the maximum possible of 100 percent), 
or necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards.  In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(2).  See Bagwell v. Brown, 9 Vet. App. 
237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

2.  TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent, but will not be assigned, generally, 
for temporary exacerbations or acute infectious diseases - 
except where specifically prescribed by the rating schedule.  
38 C.F.R. § 3.340 (2005).  See also Fluharty v. Derwinski, 2 
Vet. App. 409, 411 (1992); Hatlestad (I) v. Derwinski, 1 Vet. 
App. 164, 165 (1991).  

Total disability ratings are authorized where the schedular 
rating is less than total, when the disabled person is found 
to be unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities - 
provided that there is only one such disability, it must be 
ratable at 60 percent or more, and if instead there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).

In the event the claimant does not satisfy the threshold 
minimum rating requirements of section 4.16(a) for a TDIU, 
she may still warrant entitlement to this benefit if it is 
determined that she is nonetheless unemployable due to the 
severity of her service-connected disability, see 38 C.F.R. § 
4.16(b), or that her case otherwise presents such an 
exceptional circumstance that she is entitled to 
extraschedular consideration.  38 C.F.R. §§ 3.321(b)(1); see 
also Bagwell, 9 Vet. App. at 338-9; Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).

As mentioned, the referral for assignment of an 
extraschedular rating is warranted only under exceptional or 
highly unusual circumstances, such as frequent periods of 
hospitalization or marked interference with employment (i.e., 
beyond that contemplated by the rating currently assigned) 
that would render impractical the application of the regular 
schedular standards.

In evaluating the evidence that pertains to a veteran's 
ability to work, "marginal employment," for example, as a 
self-employed worker or at odd jobs or while employed at less 
than half of the usual remuneration, shall not be considered 
"substantially gainful employment."  38 C.F.R. § 4.16(a).

While the regulations do not provide a definition of 
"substantially gainful employment," the VA Adjudication 
Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, 
section F(24) (December 13, 2005) (previously cited at 
M21-1, Part IV, paragraph 7.09) defines the term as 
"employment at which non-disabled individuals earn their 
livelihood with earnings comparable to the particular 
occupation in the community where the veteran resides."  
Also, the Court has defined "substantially gainful 
employment" as an "occupation that provides an annual income 
that exceeds the poverty threshold for one person, 
irrespective of the number of hours or days that the veteran 
actually works and without regard to the veteran's earned 
annual income...."  Faust v. West, 13 Vet. App. 342, 356 
(2000).

Other factors that receive consideration in determining 
whether a veteran is unemployable include her employment 
history, level of education and vocational attainment.  See 
38 C.F.R. § 4.16(b) (2006).

As a preliminary matter, the Board again notes that, for the 
period since April 18, 2003, the veteran has a 100 percent 
schedular rating for her PTSD with recurrent depression.  As 
this is the maximum rating allowable under law, consideration 
of TDIU for this period is unwarranted.  38 C.F.R. § 4.16(a); 
VAOPGCPREC 6-99 (June 7, 1999), 64 Fed. Reg. 52375 (1999).  
See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  
Accordingly, only the immediately preceding period from the 
date of receipt of her claim, April 17, 2002, to April 17, 
2003, is for consideration.

For this period in question, the veteran is currently in 
receipt of compensation at the 30-percent level for her PTSD, 
and this is also the sole disability with respect to which 
she is service-connected.  Hence, there is no means by which 
she could satisfy the threshold minimum schedular 
requirements for a TDIU under § 4.16(a) since she has not 
been awarded a rating of 60 percent or higher for her 
service-connected disability for this immediately preceding 
period.  She may nonetheless still demonstrate entitlement to 
this benefit provided there is competent evidence 
establishing that she is unemployable due to this service-
connected disability, warranting the assignment of an 
extraschedular rating.  See 38 C.F.R. §§ 3.321(b)(1), 
4.16(b).  There is no such evidence, however.

A review of the relevant lay and medical evidence reflects 
that, while the veteran was not working during this period in 
question, her inability to work was not due to her service-
connected PTSD with recurrent depression.  Instead, most of 
the problems she encountered during this period, from an 
unemployability standpoint, were attributed by her doctors to 
her various physical ailments and related bereavement, none 
of which is service connected.  More specifically, she 
suffers from chronic pain relating to physical maladies such 
as a failed spinal fusion procedure and rotator cuff 
surgery/tear residuals.  Indeed, she has been forced to turn 
to the use of Oxycontin, morphine (at times), and electronic 
pain control to mitigate the scope of these physical 
problems.  In addition, she has required treatment for 
vertigo.

Even at the end of the period being considered, there was 
contemporaneous evidence suggesting the veteran's 
unemployability was of a non-service-connected origin.  At 
her April 2003 VA examination, she reported that she had 
stopped working at a hospice care facility following a slip-
and-fall accident, in other words an on-the-job injury, not 
because of her service-connected psychiatric disability.  



VA psychiatry outpatient notes from April 2003 also indicate 
the veteran was unable to work at that time due to physical 
(as opposed to mental) impairment.  These reports were based 
on treatment, and presumably discussions with her, and there 
is no reason to believe she was not competent at that time to 
describe her own impediments to employment.  See Espiritu, 2 
Vet. App. at 495 (1992); See also 38 C.F.R. § 3.159(a)(2) 
(2006)(Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a layperson).

Even lay statements submitted by the veteran and others on 
her behalf support a 
non-service-connected cause of her unemployability.  She 
testified before the Board in May 2004 to numerous jobs 
during the preceding decades.  But there is no specific 
evidence that she was unemployable during the appeal period 
due to her service-connected psychiatric disability.  The 
"friends and neighbors" letter, submitted in August 2002, 
indicates it was her back surgery that changed her employment 
course for the worse.  And in correspondence to the Social 
Security Administration (SSA) in November 2002, the veteran 
stated that low back and arm pain prevented her from 
performing basic movements, such as climbing steps or sitting 
down.  So even she was not denying the extent of her physical 
impairment as it related to her inability to work - that is, 
until Dr. H confirmed she was unemployable from the PTSD with 
recurrent depression as of April 2003.

Based on the preponderance of medical and other evidence as a 
whole, the Board finds that, although the veteran's service-
connected PTSD with recurrent depression did cause some very 
noticeable impairment, as recognized by a 30 percent rating, 
it did not cause impairment that is severe enough to prevent 
her from having secured and maintained substantially gainful 
employment.  There is no competent medical evidence of record 
supporting an earlier date for a TDIU.



The Board believes the regular schedular standards applied in 
this case adequately describe and provide for the veteran's 
disability level.  The record does not show hospitalizations 
for her condition during the period in question.  Neither 
does the record reflect marked interference with her 
employment on account of her service-connected psychiatric 
disability - again, speaking for the period prior to her 
receiving the maximum possible 100 percent schedular rating.

The veteran has submitted no evidence of excessive time off 
from work due to her service-connected disability or of 
concessions made by her employer because of her condition.  
In short, there simply is no evidence of any unusual or 
exceptional circumstances that would take her case outside 
the norm so as to warrant referral to VA's Compensation and 
Pension Service for consideration of a TDIU on an 
extraschedular basis.  38 C.F.R. § 4.16(b); see also Sanchez-
Benitez v. West, 13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-
96.

For these reasons, a TDIU is not warranted either on a 
regular or extraschedular basis.  And since the preponderance 
of the evidence is against the claim for a TDIU, the benefit-
the-doubt doctrine is inapplicable.  See 38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for an initial rating higher than 30 percent for 
PTSD with recurrent depression, for the period from April 17, 
2002 to April 17, 2003, is denied.

The claim for a TDIU prior to April 17, 2003 also is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


